Citation Nr: 0725727	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a back 
injury.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1971 to March 1985.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Philadelphia RO.  In May 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  At the hearing, the 
veteran was granted a 90-day abeyance period for the 
submission of additional evidence to support his claims.  
That period of time has lapsed and no additional evidence has 
been received.  Hence, the claims will be considered on the 
basis of the current record.

Although the RO implicitly reopened the claim of service 
connection for residuals of a back injury when it decided the 
underlying issue on the merits in April and October 2006 
supplemental statements of the case (SSOCs), the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end; hence, what the RO may have determined in 
this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claim seeking service connection for residuals of a back 
injury accordingly.

The matter of entitlement to service connection for residuals 
of a back injury based on de novo review is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if any action on 
his part is required.

FINDINGS OF FACT

1. An April 1986 Board decision denied service connection for 
residuals of a back injury essentially on the basis that no 
chronic back disability was shown.

2. Evidence received since the April 1986 Board decision 
shows that the veteran has a current chronic back disability, 
relates to an unestablished fact necessary to substantiate 
the claim seeking service connection for residuals of a back 
injury, and raises a reasonable possibility of substantiating 
the claim.  

3. The competent medical evidence of record does not show 
that the veteran currently has a left ear hearing loss 
disability.

4. Right ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current right ear hearing loss disability is 
related to his service or to any event therein.


CONCLUSIONS OF LAW

1. Evidence received since the April 1986 Board decision is 
new and material and the claim of service connection for 
residuals of a back injury may be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2. Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the veteran's appeal to reopen his claim of service 
connection for residuals of a back injury, inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim that is being addressed, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice timing or content is harmless.  

The veteran was advised of VA's duties to notify and assist 
in the development of his claim of service connection for 
bilateral hearing loss prior to the initial adjudication of 
that claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  An April 2004 letter explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, the evidence he was responsible for providing, 
and advised him to submit any evidence or provide any 
information he had regarding his claim.  He has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), an April 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  An October 2006 SSOC readjudicated the matter.  
Neither the veteran nor his representative has alleged that 
notice in this case has been less than adequate.

The veteran's pertinent treatment records have been secured.  
As noted above, following the May 2007 hearing the case was 
held in abeyance for 90 days to afford the veteran the 
opportunity to submit additional evidence in support of his 
claims (at the hearing he provided a waiver of RO initial 
consideration of the evidence that would be submitted).  The 
case has been held open in excess of 90 days and the veteran 
has not submitted any such evidence.  The RO arranged for a 
VA audiological evaluation in May 2004.  The veteran has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Legal Criteria Applicable to Both Claims

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence - Residuals of Back Injury

An April 1986 Board decision denied the veteran's claim of 
service connection for residuals of a back injury finding 
that the veteran did not have a chronic residual back 
disorder that was related to his service.  That decision is 
final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record in April 1986 included service medical 
records that showed the veteran was treated for complaints of 
back pain in March 1978 after he bumped his back on an 
airplane door.  Examination revealed muscle spasm.  He was 
seen again a couple of weeks later with complaints that his 
back pain was continuing.  Examination revealed a full range 
of motion; he was able to touch his toes; heel and toe 
walking was within normal limits; a Romberg test was 
negative; sensation was within normal limits; and no spasm 
was noted.  The assessment was muscular low back pain.  On 
February 1985 separation examination, clinical evaluation of 
the spine was normal; there was full range of motion, and 
straight-leg raising was negative.  It was noted that the 
veteran injured his back while working on an F-4 in 1978 and 
that he experienced occasional pain.   

On July 1985 VA examination, the veteran complained of back 
pain.  Examination showed the spine had a normal contour 
without tenderness to palpation.  X-rays revealed a normal 
spine.  The diagnosis was history of back injury with no 
defects or sequelae.  

Evidence received since the April 1986 Board decision 
includes August 1998 to February 2003 private medical records 
showing treatment for lumbar pain and strain.  A November 
2004 letter from a VA nurse practitioner reports that she has 
been treating the veteran for osteoarthritis of the lumbar 
spine.  January 2005 VA MRI found mild degenerative changes 
in the lumbar spine.  

The Board denied service connection for residuals of a back 
injury based on a finding that the evidence did not show he 
had a current chronic back disability.  The evidence received 
since the April 1986 Board decision is new since it was not 
previously of record.  It is also material because it relates 
to an unestablished fact necessary to substantiate the claim 
as there is competent evidence of current back disability 
(osteoarthritis).  Given that service medical records show 
that the veteran injured his back in service, evidence of 
current osteoarthritis of the lumbar spine raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the evidence is new and material and the claim 
seeking service connection for residuals of a back injury may 
be reopened.  

Service Connection - Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service incurrence or aggravation of an organic disease of 
the nervous system (to include sensorineural hearing loss) 
may be presumed if such is manifested to a compensable degree 
within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's DD Form 214s show that he served as a weapons 
mechanic and a flight engineer.  Hence, it is conceded, and 
is not in dispute, that he was exposed to noise trauma during 
service.  On May 2004 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
75
70
75
LEFT
5
10
5
20
35

Speech audiometry could not be completed in the right ear and 
speech recognition ability was 100 percent in the left ear.  
These results show that the veteran currently has hearing 
loss by VA standards in the right ear; however, they do not 
show that he has a current hearing loss disability by VA 
standards in the left ear.  Thus, there is no competent 
(medical) evidence that the veteran currently has left ear 
hearing loss.  Notably, while the veteran has claimed service 
connection for bilateral hearing loss, in a September 2005 
statement he said "the only ear to give [him] a problem is 
[his] right ear."  In the absence of proof of a present 
disability, there cannot be a valid claim of direct service 
connection; thus, it is unnecessary to proceed any further 
with the analysis of whether left ear hearing loss is related 
to the veteran's in service noise exposure as the medical 
evidence of record shows that he does not have left ear 
hearing loss.  See Hickson, 12 Vet. App. at 253; see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Regarding right ear hearing loss, what the veteran must still 
show to establish service connection is that the current 
disability is related to the presumed noise exposure in 
service or otherwise to service.  The evidence of record does 
not establish such a nexus.  

As there is no medical evidence showing that sensorineural 
hearing loss was manifested in the first postservice year, 
there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).  

Service medical records include audiometry completed in July 
1978 that shows the following puretone thresholds in 
decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
30
30
LEFT
40
15
15
30
50

In a September 2005 statement the veteran indicated he was 
told in service that these audiometry results meant he had 
hearing loss in his right ear.  However, subsequent 
audiometry taken in November 1979, December 1981, October 
1982, December 1983, and on February 1985 separation 
examination revealed normal hearing by VA standards and did 
not indicate any substantial puretone threshold shifts.  On 
separation examination, the veteran also reported in his 
medical history that he did not have hearing loss.  
Additionally, on July 1985 VA examination, it was clinically 
noted that the veteran did not have hearing loss.  Service 
audiometry taken prior to July 1978, including on October 
1971 entrance examination, also revealed normal audiometry 
results.  

On May 2004 VA examination, the examiner reviewed the 
veteran's claims file and noted the July 1978 audiometry 
results and all other service audiometry.  She concluded that 
the July 1978 audiometry results were inconsistent with all 
other hearing tests of record and that audiometry completed 
at separation showed normal hearing.  As a result, she opined 
that "it is unlikely that [the veteran's] hearing loss was 
due to noise exposure while in the military, since his 
hearing was normal at the time he left."  There is no other 
competent medical evidence of record that refutes this 
opinion.  The veteran's own statements relating his right ear 
hearing loss disability to service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The United States Court of 
Appeals for Veterans Claims has held that the Board may 
consider only independent medical evidence to support its 
findings.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Thus, the Board cannot conclude, based solely upon the 
veteran's statements, that his hearing loss is related to 
noise exposure incurred during service or to elevated 
puretone thresholds found on July 1978 audiometry; the 
medical evidence of record does not support such a finding.

Since the VA examiner's opinion weighs against a finding of a 
nexus between service and current right ear hearing loss and 
there is no competent (medical) evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a back injury is granted.

Service connection for bilateral hearing loss is denied.


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there is a current medical 
diagnosis of osteoarthritis of the lumbar spine and evidence 
of a back injury in service, but there is insufficient 
evidence to determine whether the veteran's current back 
disability is related to his injury in service.  
Consequently, a VA examination to obtain a medical opinion is 
indicated.  

At the May 2007 hearing, the veteran indicated that his VA 
treatment provider has told him that his current back 
disability may be related to his service.  If such an opinion 
has been made it is not of record.  The most recent VA 
treatment records that have been associated with the claims 
file are from December 2005.  VA treatment records are 
constructively of record, may be pertinent to the veteran's 
claim, and must be secured.   

1.  The RO must obtain copies of all 
records of VA treatment for the veteran's 
back disability since December 2005.

2.  The RO should then arrange for an 
orthopedic examination to determine the 
nature and likely etiology of the 
veteran's back disability.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must provide an opinion as to 
whether the current back disability (to 
include osteoarthritis) is at least as 
likely as not (a 50 percent or better 
probability) related to his service and 
specifically to his injury in March 1978.  
The examiner must explain the rationale 
for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


